

UNSECURED PROMISSORY NOTE


$500,000.00
Springfield, Missouri
 
April 30, 2008



FOR VALUE RECEIVED, the undersigned, Decorize, Inc., a Delaware corporation
(hereinafter “Borrower”), hereby promises to pay to the order of SRC Holdings
Corporation, a Missouri corporation (hereinafter “Creditor”), the principal sum
of Five Hundred Thousand Dollars ($500,000.00), together with interest on the
unpaid principal balance thereof as hereinafter set forth in this Note. Both
principal and interest are payable as herein provided in lawful money of the
United States of America at the address set forth below or at the address
provided by the Lender for purposes of payment, or at such other place as from
time to time may be designated by the holder of this Note.


This Note (exclusive of any past due principal or interest) from time to time
outstanding shall bear interest on each day outstanding at the Base Rate (as
defined below) in effect on such day. The Base Rate of this Note shall be equal
to the prime rate per annum as published by the Wall Street Journal for any
given day. Each change in the Base Rate shall become effective without prior
notice to Borrower automatically as of the opening of business on the date such
change in the Base Rate. Upon the occurrence of an Event of Default (as defined
below), all past due principal of and past due interest under this Note shall
bear interest on each day outstanding at a rate per annum equal to the Base Rate
plus three percent (3.0%) (the “Default Rate”). If any Event of Default is cured
by Borrower or waived by Lender, the Default Rate shall not apply for any period
following such cure or waiver, as applicable. Notwithstanding anything to the
contrary in this paragraph, in no event shall the Base Rate or the Default Rate
exceed the Highest Lawful Rate (as defined below), and if at any time either of
those rates exceed the Highest Lawful Rate, then such rate shall be deemed
modified to equal the Highest Lawful Rate, for so long as such rate exceeds the
Highest Lawful Rate.


The outstanding principal amount of this Note, together with all accrued but
unpaid interest thereon, shall be due and payable on April 30, 2009. All
payments made under this Note shall be applied first to costs of enforcement or
collection of this Note (if any), second, to accrued but unpaid interest, and
third, to outstanding principal.


It is the intention of the parties to comply with all applicable laws.
Accordingly, it is agreed that, notwithstanding any provisions to the contrary
in this Note, interest on the debt evidenced by this Note shall not at any time
exceed the maximum amount of non-usurious interest that may be contracted for,
taken, reserved, charged or received under applicable law (the “Highest Lawful
Rate”). Any interest in excess of that maximum amount shall be credited on the
principal of the debt or, if that has been paid, refunded. It is further agreed
that, without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received under this Note that are made for
the purpose of determining whether such rate exceeds the Highest Lawful Rate
shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Borrower or otherwise by the holder or holders
hereof in connection with such indebtedness.


For purposes of this Note, the following events shall constitute an “Event of
Default”:


--------------------------------------------------------------------------------





 
(a)
The default by Borrower in any required payment of principal or interest on this
Note; or




 
(b)
Borrower breaches or otherwise fails to perform or observe any covenant or
agreement that is set forth in this Note; or




 
(c)
The entry of a decree or order for relief by a court having jurisdiction in
respect of Borrower in an involuntary case under federal or state bankruptcy
laws, as now or hereinafter constituted, or any other applicable federal or
state bankruptcy, insolvency or other similar law, which is not vacated or
dismissed within sixty (60) days, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of
Borrower or for any substantial part of its property, or ordering the winding up
or liquidation of its affairs; or




 
(d)
The commencement by Borrower or any affiliate thereof of a voluntary case under
the federal bankruptcy laws, as now constituted or hereafter amended, or any
other applicable federal or state bankruptcy, insolvency or other similar law,
or the consent by it to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of Borrower or for any substantial part of its property, or the making
by it of any assignment for the benefit of creditors, or the admission by it in
writing of its inability to pay its debts generally as they become due; or




 
(e)
If Borrower is liquidated or winds up its affairs; or




 
(f)
The sale or liquidation of all or substantially all of the assets of Borrower;
or




 
(g)
If there is an event of default by Borrower, which is not cured within any
applicable grace periods, under the Credit Agreement dated as of October 19,
2007, between Guaranty Bank and the Borrower (as amended, restated, substituted
or replaced, the “Credit Agreement”) or any security agreement, certificate,
instrument or other agreement entered into by Borrower in connection with the
Credit Agreement, including any of the foregoing entered into by any successor
or substitute lender providing a facility in replacement or confirmation of that
set forth in the Credit Agreement.



Upon the occurrence of an Event of Default, then, and in every such case, the
holder of this Note may declare the principal of this Note, together with all
accrued and unpaid interest thereon to be due and payable immediately, and the
same shall become due and payable, without presentment, demand, protest, notice
of intent to accelerate or other notice of any kind all of which are expressly
waived, and Lender may exercise all remedies available at law, in equity or
hereunder.


If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceeding, Borrower and all endorsers, sureties
and guarantors of this Note, jointly and severally, agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.


--------------------------------------------------------------------------------



Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the brining of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.


THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF MISSOURI (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW), EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY APPLICABLE FEDERAL LAW. The
parties irrevocably submit to the exclusive jurisdiction of the state and
federal courts located in Greene County, Missouri for the purpose of any suit,
action or other proceeding arising out of or based on this Note. Each party, to
the extent applicable law permits, waives, and will not assert by way of motion,
as a defense or otherwise, in any suit, suit, action or proceeding brought in
the above-named courts, any claim that (a) it is not subject personally to the
jurisdiction of those courts, (b) the suit, action or proceeding is brought in
an inconvenient forum, (c) the venue of the suit, action or proceeding is
improper, or (d) any of these agreements and instruments, or their respective
subject matter, may not be enforced in or by these courts.



Executed as of the date first written above.     BORROWER Decorize, Inc. A
Delaware corporation    
By:
/s/ Steve Crowder
 
Steve Crowder
 
President & Chief Executive Officer



Payable At:


3140 E. Division
Springfield, MO 65802


--------------------------------------------------------------------------------


 